 8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 1 of 37 - Page ID # 2328



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEBRASKA
                             OMAHA DIVISION

DONOVAN MIDDLETON and HARVESTER          )
NUTRITION, LLC,                          )
                                         )
       Plaintiffs,                       )
                                         )   Case Number: 8:18-CV-115
-vs-                                     )
                                         )
                                         )
COMPLETE NUTRITION FRANCHISING, LLC, )
                                         )
And                                      )
                                         )
COMPLETE NUTRITION FRANCHISE             )
HOLDINGS, LLC                            )
(Serve: Principal Office                 )
       17220 Wright Street               )
       Suite 200                         )
       Omaha, NE 68130)                  )
                                         )
And                                      )
                                         )
CR HOLDINGS, LLC,                        )
(Serve: Registered Agent Solutions, Inc. )
        5601 South 59th Street           )
        Suite C                          )
        Lincoln, NE 68516)               )
                                         )
And                                      )
                                         )
DOMINUS HEALTH INTERMEDIATE              )
HOLDCO, LLC                              )
(Serve: The Corporation Trust Company    )
        Corporation Trust Center         )
        1209 Orange Street               )
        Wilmington, DE 19801)            )
                                         )
And                                      )
                                         )
DOMINUS HEALTH HOLDINGS, LLC             )
(Serve: The Corporation Trust Company    )
        Corporation Trust Center         )
        1209 Orange Street               )

                                                                    Page 1 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 2 of 37 - Page ID # 2329



     Wilmington, DE 19801)                       )
                                                 )
    Defendant.                                   )

                               AMENDED COMPLAINT

    Come now Plaintiffs and for their causes of action against Defendants state as follows:

                                        PARTIES

 1. Plaintiff Donovan Middleton is a citizen and resident of the State of Nevada. Plaintiff

    Donovan Middleton executed a franchise agreement with Defendant on December 18th,

    2015 for a Complete Nutrition franchise located at 7445 S. Durango Drive, Suite 101,

    Las Vegas, NV 89113. Plaintiff Donovan Middleton assigned the franchise agreement

    to Plaintiff, Harvester Nutrition, LLC, a Nevada Limited Liability Company on June 15th,

    2016.

 2. Plaintiff Harvester Nutrition, LLC is a Nevada limited liability company. Plaintiff

    Harvester Nutrition, LLC executed an Agreement of Understanding Granting Multiple

    Franchises with Defendant on February 10th, 2017.

 3. Plaintiff Harvester Nutrition, LLC executed a franchise agreement with Defendant on

    June 28th, 2017 for a Complete Nutrition franchise located at 2502 Highway 6 & 50,

    Suite 400, Grand Junction, CO 81505.

 4. Plaintiff Harvester Nutrition, LLC executed a franchise agreement with Defendant on

    June 28th, 2017 for a Complete Nutrition franchise located at 19 South Stephanie Street,

    Suite 180, Henderson, NV 89012.

 5. Defendant Complete Nutrition Franchising, LLC is a Nebraska limited liability company

    organized on August 7th, 2009 with its principal place of business in Omaha, Nebraska

    doing business under the names “Complete Nutrition,” “Complete Nutrition Franchising,



                                                                                  Page 2 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 3 of 37 - Page ID # 2330



    LLC’ and “Complete Nutrition – Look Better. Feel Better. Perform Better.”

 6. Defendant Complete Nutrition Franchise Holdings, LLC f/k/a Complete Nutrition

    Franchise Holdings, Inc. was incorporated in Nebraska on December 15th, 2011 and

    converted to a limited liability company under Nebraska law on December 16th, 2015

    with its principal place of business located in Omaha, Nebraska.

 7. Defendant CR Holdings, LLC, f/k/a CR Holdings, Inc., f/k/a Complete Nutrition

    Holdings, Inc., f/k/a Complete Nutrition, Inc. was originally incorporated as a South

    Dakota corporation on March 5th, 2005. It was reincorporated as a Nebraska corporation

    on July 17th, 2007. On August 7th, 2009, Complete Nutrition, Inc. changed its corporate

    name to Complete Nutrition Holdings, Inc. and on January 5th, 2012 changed its

    corporate name to CR Holdings, Inc. On December 16th, 2015, CR Holdings, Inc was

    converted to a limited liability company under Nebraska law. The principal place of

    business for CR Holdings, LLC is in Omaha, Nebraska.

 8. Defendant Dominus Health Intermediate Holdco, LLC is a Delaware limited liability

    company organized on December 3rd, 2015 with its principal place of business in Omaha,

    Nebraska.

 9. Defendant Dominus Health Holdings, LLC is a Delaware limited liability company

    organized on December 3rd, 2015 with its principal place of business in Omaha,

    Nebraska.

                                         JURISDICTION

 10. This Court has subject matter jurisdiction over Plaintiffs’ claims against Defendant

    pursuant to 28 U.S.C. § 1332 because Plaintiffs and Defendant are citizens of different

    states and the amount in controversy exceeds $75,000.00.



                                                                                   Page 3 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 4 of 37 - Page ID # 2331



 11. Jurisdiction in this court is proper as the parties consented to the jurisdiction of this Court

    under the terms of the franchise agreements existing between the parties.

                                             Introduction

 12. Complete Nutrition was founded in 2004 by Cory Weidel who had been a franchisee of

    fifteen(15) GNC Nutrition stores and Ryan Zink who had been a manager of Mr.

    Weidel’s GNC Nutrition franchise located in Omaha, Nebraska. Together Mr. Weidel

    and Mr. Zink formed NDS Nutrition which sold exclusive nutritional supplements to

    other GNC franchisees.

 13. Complete Nutrition, Inc. was incorporated as a South Dakota corporation on March 5th,

    2005 (hereinafter referred to as “Complete Nutrition, Inc. – SD”).

 14. On July 17th, 2007 “Complete Nutrition, Inc.- SD” was reincorporated as a Nebraska

    corporation (hereinafter referred to as “Complete Nutrition, Inc. – NE”).

 15. “Complete Nutrition, Inc. – NE” was the franchisor of Complete Nutrition stores from

    2007 through August of 2009.

 16. In August of 2009, “Complete Nutrition, Inc. – NE” changed its name to Complete

    Nutrition Holdings, Inc.

 17. In August of 2009, Defendant Complete Nutrition Franchising, LLC was incorporated in

    the State of Nebraska with its principal place of business in Omaha, Nebraska and formed

    as a wholly-owned subsidiary of Complete Nutrition Holdings, Inc.

 18. In August of 2009, Complete Nutrition Corporate Stores, LLC was formed in Nebraska

    and owns and operates Complete Nutrition stores.

 19. In August of 2009, R2 Distribution, LLC (f/k/a Complete Nutrition Wholesale, LLC) was

    formed in Nebraska and distributes many of the products the franchisees must carry in



                                                                                       Page 4 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 5 of 37 - Page ID # 2332



    their stores.

 20. In December of 2011, Complete Nutrition Franchise Holdings, Inc. was incorporated in

    the State of Nebraska and became the parent company of Defendant in January of 2012.

    Complete Nutrition Franchise Holdings, Inc. converted to a limited liability company

    under Nebraska law in December of 2015 to Complete Nutrition Franchise Holdings,

    LLC.

 21. In January of 2012, Complete Nutrition Holdings, Inc. changed its name to CR Holdings,

    Inc. which was converted to a limited liability company under Nebraska law in December

    of 2015 to CR Holdings, LLC.

 22. Defendant CR Holdings, LLC is the parent company of Complete Nutrition Corporate

    Stores, LLC and R2 Distribution, LLC and the former parent of the Defendant Complete

    Nutrition Franchise, LLC. In addition, Defendant CR Holdings, LLC while transacting

    business as Complete Nutrition Holdings, Inc. guaranteed the performance of the duties

    and obligations of Defendant Complete Nutrition Franchising, LLC under its franchise

    agreements. (EXHIBIT 1)

 23. Complete Nutrition Franchise Holdings, LLC is now the parent company of Defendant.

 24. On December 16th 2015, Defendant Dominus Health Intermediate Holdco, LLC

    (“DHIH”) became the parent company of Defendant Complete Nutrition Franchise

    Holdings, LLC and Defendant CR Holdings, LLC.

 25. DHIH is wholly owned by Dominus Health Holdings, LLC (“DHH”).

 26. On December 16th, 2015, Defendant Dominus Health Holdings, LLC invested in the

    Complete Nutrition System. As a result of the transaction, Defendant Complete Nutrition

    Franchising Holdings, LLC and Defendant CR Holdings, LLC are now wholly owned by



                                                                                Page 5 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 6 of 37 - Page ID # 2333



    Defendant Dominus Health Holdings, LLC.

 27. Upon information and belief, that at the time Defendant Dominus Health Holdings, LLC

    acquired controlling interest, it, by and through its parent companies, obtained $25.1

    million dollars in financing from Monroe Capital, LLC in order to acquire Defendant CR

    Holdings, LLC and Defendant Complete Nutrition Franchise Holdings, LLC.

 28. That sometime in 2017, Defendant Dominus Health Holdings, LLC and/or its parent

    companies defaulted on its loan from Monroe Capital, LLC at which time, Monroe

    required DHH to retain the services of an outside management company. Thereafter,

    with DHH unable to correct the default, DHH and Monroe Capital, LLC entered into an

    agreement whereby Monroe would foreclose on the assets and conduct a sale under the

    Uniform Commercial Code thereby rendering Defendants without adequate assets to

    continue operating. The franchise agreements existing between Defendants and Plaintiffs

    were excluded from that sale. (EXHIBIT 2)

 29. Defendant Complete Nutrition Franchising, LLC is a franchisor of retail stores offering

    nutritional supplements, health and beauty products and other related items to the general

    public using the “Complete Nutrition” trade name, trademark and system of operating

    procedures.

 30. Defendant Complete Nutrition Franchising, LLC sold Complete Nutrition franchises

    throughout the United States. To date, Defendant Complete Nutrition Franchising, LLC

    has in excess of fifty (50) franchises, seventeen (17) of which are owned by the Plaintiffs.

 31. All Plaintiffs are and/or were franchisees of Defendant Complete Nutrition Franchising,

    LLC.




                                                                                   Page 6 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 7 of 37 - Page ID # 2334



                        ALLEGATIONS COMMON TO ALL COUNTS

 32. Complete Nutrition was formed in August of 2009 and began awarding Complete

    Nutrition franchises.

 33. In order to sell franchises, Complete Nutrition had/has to comply with Federal and State

    franchising rules. Principal among these is the Federal Trade Commission franchise

    disclosure trade regulation rule, the “FTC Rule.”

                                      I.      FTC Rule

 34. The Commission promulgated the original Franchise Rule on December 21, 1978. Based

    upon the original rulemaking record, the Commission found widespread deception in the

    sale of franchises and business opportunities through both material misrepresentations

    and nondisclosures of material facts. Specifically, the Commission found that franchisors

    and business opportunity sellers often made material misrepresentations about: the nature

    of the seller and its business operations, the costs to purchase a franchise or business

    opportunity and other contractual terms and conditions under which the business would

    operate, the success of the seller and its purchasers, and the seller’s financial viability.

    The Commission also found other unfair or deceptive practices pervasive: franchisors’

    and business opportunity sellers’ use of false or unsubstantiated earnings claims to lure

    prospective purchasers into buying a franchise or business opportunity, and franchisors’

    and business opportunity sellers’ failure to honor promised refund requests. The

    Commission concluded that all of these practices led to serious economic harm to

    consumer.

 35. To prevent deceptive and unfair practices in the sale of franchises and business

    opportunities and to correct consumers’ misimpressions about franchise and business



                                                                                      Page 7 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 8 of 37 - Page ID # 2335



    opportunity offerings, the Commission adopted the original Franchise Rule which was

    later amended after a regulatory review in 1995.

 36. The FTC Act defines an unfair act or practice as one that is “likely to cause substantial

    injury to consumers which is not reasonably avoidable by consumers themselves and not

    outweighed by countervailing benefits to consumers or to competition.” 15 U.S.C. 45(n).

 37. The FTC Rule is designed to require sellers of franchises to provided prospective

    investors with the information they need to make an informed investment decision. The

    FTC Rule permits franchisors to use a uniform disclosure format which has been adopted

    by every state known as the “Franchise Disclosure Document” or “FDD” (formerly

    known as “Uniform Franchise Offering Circular” or “UFOC”). Each topic of disclosure

    in a FDD is referred to as an “Item” numbered 1 to 23 16 CFR Part 436.5. Some of the

    most basic Items are the following:

 38. Item 5 mandates disclosure of initial fees. Initial fees means all fees and payments, or

    commitments to pay, for services or goods received from the franchisor or any affiliate

    before the franchisee’s business opens.

 39. Item 6 mandates detailed disclosure of all other fees payable by the franchisee to the

    franchisor or its affiliates or that the franchisor or its affiliates impose or collect in whole

    or in part for a third party including but not limited to royalties, fees for additional

    training or assistance, advertising, cooperatives, accounting, and inventory.

 40. Item 7 requires the franchisor to describe in detail the expenditures the franchisee should

    anticipate making on or before the commencement of business operations. The

    franchisor must be able to support its estimate from the actual experience of its

    franchisors. Fern, Costello and Asbill, Vol. 1 Franchising Law Practice and Forms, at 6-



                                                                                       Page 8 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 9 of 37 - Page ID # 2336



    15 Specialty Technical Publishers (2005).

 41. Item 8 requires disclosure of any restrictions imposed by the franchisor on the

    franchisee’s purchase of products and services. Franchisors must disclose the

    franchisee’s obligations to purchase or lease, including but not limited to, goods, services,

    supplies, fixtures, equipment, inventory, and computer hardware and software related to

    establishing or operating the franchised business either from the franchisor, its designee,

    or suppliers approved by the franchisor or under the franchisor’s specifications. The

    franchisor must also disclose whether it or its affiliates will derive revenue or other

    material consideration from required purchases by franchisees. If an obligation is

    imposed in practice, disclosure must be made, even if there is no contractual requirement.

    Id.

 42. Item 12 concerns disclosure of a specific location or territory granted to the franchisee.

 43. Item 19 concerns “earnings claims” or representations of a franchisee’s prospective

    financial performance. While the FTC permits a franchisor to make earnings claims

    (though most reputable franchisors do not), the FTC Rule prohibits the making of

    earnings claims except as part of a detailed disclosure in Item 19. 16 C.F.R. 436.5(s).

    Earnings claims in an advertising brochure, in a slide presentation, in a verbal sales

    presentation or on the back of any envelope, are prohibited. Vol. 1 Franchising Law

    Practice and Forms, at 6-23.

 44. Item 20 requires the franchisor to fully disclose information concerning its current and

    former franchisees, including the number of franchisees whose ownership was transferred

    or whose franchise was canceled, terminated, or not renewed or have ceased doing

    business in the system. A pattern of abandonment, sales, terminations and non-renewals



                                                                                     Page 9 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 10 of 37 - Page ID # 2337



     indicates a sick franchise.

                          II.        The Timing of Federal Disclosure

  45. In addition to providing a format for disclosures, the FTC Rule specifies when a

     disclosure document must be given to the prospective franchisee. Such timing

     requirements are intended to ensure that franchisees have a “cooling off” period in which

     to evaluate the disclosure document before paying any monies to the franchisor and

     before executing agreements binding on the prospective franchisee.

  46. Under the Rule, the prospective franchisee must be provided a disclosure document upon

     the earliest to occur of any of the following three events:

         a. The first face to face meeting with a franchisee;

         b. 10 business days prior to the execution of a franchise agreement; or

         c. 10 business days prior to payment by a prospective franchisee.

  47. Violations of the FTC Rule are considered unfair or deceptive acts within the meaning of

     Section 5 of the Federal Trade Commission Act.

                                   III.   State Disclosure Laws

  48. The FTC Rule does not preempt state disclosure laws to the extent that they provide

     greater protection that it does. Several do, including Nebraska and Indiana as set forth

     below.

                           IV.       Complete Nutrition Sales Efforts

  49. Complete Nutrition’s sales pitch was hard and contained numerous misrepresentations

     intended to be relied upon by the potential franchisees, including Plaintiffs.

  50. The Plaintiffs in this case each had an interest in owning a franchise and, at some point,

     became specifically interested in a Complete Nutrition franchise.



                                                                                      Page 10 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 11 of 37 - Page ID # 2338



  51. As part of their investigation, the Plaintiffs visited Complete Nutrition’s website. The

     website boasted the accomplishments of Complete Nutrition and its franchisees, the

     potential success of a Complete Nutrition franchise, favorable magazine articles which

     boasted the success of Complete Nutrition, including, but not limited to, the number of

     locations and a booming industry, average gross sales of over $800,000, and even went as

     far to claim immunity from an unstable economy. While the content has changed over

     the years, the general concept is the same, and it was the website, reinforced with verbal

     sales pitches, that enticed Plaintiffs to purchase a Complete Nutrition franchise(s).

  52. Among other various representations, written and verbal, Complete Nutrition represented

     to each Plaintiff that it would provide them with opening support, training, ongoing

     support, marketing, internal and external promotions to generate business, advertising,

     brand maintenance, proprietary products, a proven operating system, and more. These

     representations were made to and relied upon by Plaintiffs in their decision to purchase a

     Complete Nutrition franchise(s).

  53. For instance, Complete Nutrition, by and through its representatives and its own website,

     boasted information, including but not limited to, the following:

         a. “Join the $8.4 Billion weight-loss and sports nutrition industry…Just as our

             innovative products prepare our customers to achieve success in their personal

             goals, our philosophies and proven systems help our franchisees to achieve

             professional success by turning their passion into profits.” (Exhibit 3)

         b. “Excellent earnings potential. Quick ramp-up. Item 19 with highest average

             revenues in the industry. $8.4 B Growing Industry. Personally-rewarding business

             helping others. Excellent, unique, experiential, proprietary products. 67% of our



                                                                                   Page 11 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 12 of 37 - Page ID # 2339



           eCommerce sales are given to our franchisees – We don’t compete with our

           franchisees. We seek our success through the success of our franchisees – Royalty

           incentive programs.” (Exhibit 3)

        c. “THE BEST IN A BOOMING INDUSTRY.” (Exhibit 4)

        d. “A SYSTEM BUILD TO HELP YOU SUCCEED.” (Exhibit 4)

        e. “BECOME A FRANCHISE OWNER IN A BOOMING INDUSTRY- $812,068

           Average Gross Sales” (Exhibit 4)

        f. “Unique Business Model” (Exhibit 5)

        g. “Franchisee Focused: We give 67% of all ecommerce profits to our franchisees!

           Unlike other brands. Complete Nutrition does not compete with our franchisees

           via online or company stores. Everything we do is to make our franchisees

           successful.” (Exhibit 5)

        h. “Complete Nutrition offers a combination of profitability and long-term

           sustainability, with attractive cost of entry, opportunity for exclusive territories,

           and comprehensive corporate support in an industry segment that continues to

           soar.” (Exhibit 6)

        i. “Despite an unstable economy, health stores and weight loss services have been

           and continue to be on the rise.” (Exhibit 7)

        j. “Advanced Operations, Advanced Support. Staying ahead of the curves takes

           dedicated preparation and maintenance. We provide both for our franchisees.”

           (Exhibit 7)

        k. “Training: - “Become Complete” University – New franchisee training at home

           office – Online support portal – Extensive in-store training – Ongoing field



                                                                                    Page 12 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 13 of 37 - Page ID # 2340



           operation support.” (Exhibit 7)

        l. “Marketing: - Radio print and TV advertising – Direct mail campaigns – Outdoor

           advertising and branding – Community events and partnerships – Email and

           online campaigns – In-store promotions and events.” (Exhibit 7)

        m. Drive Repeat Business & Frequency: “Landing Page Development,”

           “Digital/CRM Marketing,” “National Brand Ambassadors,” “Salesforce

           Marketing Cloud Journeys & Campaign Content,” “Social Media Content,”

           “SEO,” “Customer Journey Development,” “Retail Promotional Calendar,”

           “Customer Experience Tools,” “Marketing Tools,” “Planogram,” “Campaign

           Creative/Media Development,” “Media Planning/Buying Partner,” and “Company

           Store/Vendor Partners.” (Exhibit 8)

        n. Real Estate Support: “The Team: Project Manager, National Broker, Local

           Broker,” “Territory Analysis: Demographics, Co-Tenants, Fitness Density,

           Visibility,” “Site Selection, Site Approval, LOI Process, Concessions Negotiation,

           Initial Design, Due Diligence, Lease Review & Revision.” (Exhibit 8)

        o. Construction Management: “The Team: One Source Retail, Project Manager,

           Design Supervisor,” “Due Diligence: As-Built Conditions Survey, Site

           Investigation Report, Space Planning, Lease Reviews & DD Summary,” “Project

           Management: Project Flow, Competitive Bidding, Site Visits & Meetings,

           Monitoring & Reporting, Vendor Coordination, Administrative, Representation,

           Hard Construction, Turnover, Project Close Out.” (Exhibit 8)

        p. On-Site Training: “Post-Boot Camp Training: Trainer spends 5 days in your store,

           will help set up store, help further train & interview employees, train on opening



                                                                                Page 13 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 14 of 37 - Page ID # 2341



             and closing procedures, and train on LSM techniques.” (Exhibit 8)

         q. “Franchising is all about relationships; Culture – we do the right thing; We

             partner with our franchisees and are laser focused on franchise profitability; ‘No

             Excuses’ Mentality – We learn from our mistakes and build on our successes, We

             believe in being transparent and doing what we say we will do; Exclusive

             territories offered to franchisee to build their customer base.” (Exhibit 9)

         r. “Brick & Click – 100% of on-line profits go to the franchisees” (Exhibit 9)

         s. Support: Over 50 employees at the Home office to support 160 franchise location;

             Exclusive proprietary products manufacture in the USA; All products

             manufactured in the USA at Good Manufacturing Practices ‘GMP’ facilities; 3

             weeks of initial training – 2 weeks in Omaha and 1 week in your market;

             Technology enabled with the dashboard and franchisee portal; Inventory Control

             Program.” (Exhibit 9)

         t. “100% OF ONLINE SALE PROFITS GO TO THE FRANCHISEE!” (Exhibit 9)

         u. “EXCLUSIVE SUPPLEMENT LINES” (Exhibit 9)

               V.      Opening and Operating a Complete Nutrition Franchise

  54. As a prospective franchisee, Plaintiffs relied on information contained in the Franchise

     Disclosure Document (hereinafter referred to as “FDD”) and/or many other

     representations made to them by Complete Nutrition at their peril. Most franchisees

     discovered that upon opening and operating their locations, the numbers contained in the

     FDD and/or those figures otherwise represented to them were grossly underestimated,

     overestimated, and/or inaccurate.




                                                                                    Page 14 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 15 of 37 - Page ID # 2342



        a. “80% of stores are over the system average” (Exhibit 9)




                                                                     Page 15 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 16 of 37 - Page ID # 2343



         b. Average Unit Sales Volume & EBITDA (Exhibit 9)




   55. Complete Nutrition even provided the franchisee with their open specific projection

      models. (Exhibit 10)

  56. Once a prospect signed a franchise agreement and had received their financing, Complete

     Nutrition provided virtually none of the services represented to them including those

     normally expected from a franchisor and those provided to them in the franchise

     agreements.

  57. Complete Nutrition continued to tout the benefits Plaintiffs expected to receive even after

     the franchise agreements were signed, including but not limited to:



                                                                                   Page 16 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 17 of 37 - Page ID # 2344



         a. “The CN Home Office will host a live webinar monthly.” (Exhibit 11)

         b. “A Planogram update is sent out each quarter….To create a uniform and

             consistent appearance between all Complete Nutrition locations to maximize on

             sales and overall customer experience.” (Exhibit 12)

         c. “The Home office marketing services support team provides creative and

             marketing support to franchisees.” (Exhibit 13)

         d. “E-Commerce: Attribution: Store credits received by zip code from E-commerce

             sales. Attribution is received as a credit on the quarterly.” (Exhibit 14)

         e. “CN Support Center Overview: Purpose: To provide one-point of contact for

             support to the entire Complete Nutrition family by managing and maintaining the

             Support Center infrastructure and by providing governance and reporting

             capabilities.” (Exhibit 15)


              VI.     Franchisor’s Responsibilities Under Franchise Agreement

  58. Under the franchise agreements signed by each and every Plaintiff herein, the franchisor

     agreed to assume certain responsibilities.

  59. These responsibilities include, but were not limited to, initial training, ongoing and

     supplemental training, general guidance, advertising, marketing, confidential information

     and the processing, developing, and acquiring of confidential information, and

     maintaining the goodwill associated with the confidential information, along with

     providing knowledge, know-how and expertise.

  60. In general, the Franchisor assumed the duty to maintain, monitor, advise, advance,

     protect, market, and more.

   61. “A franchise is a system or a business model with three critical components: 1) the

                                                                                     Page 17 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 18 of 37 - Page ID # 2345



      Brand 2) the operating system and 3) the ongoing support provided by the franchisor.”

      (Exhibit 16)

   62. “At the head of the franchising business model is the Franchisor, the entity charged with

      establishing a brand through its trademarks and service marks, trade dress and décor and

      other factors that create customer loyalty and build equity in the brand. The Franchisor

      is further charged with establishing an operating system that enables the franchisees to

      maintain customer relationships and build loyalty. Finally, the Franchisor provides the

      necessary support and training to ensure the growth and continued value of the franchise

      business model as a whole.” (Exhibit 16)

  63. Plaintiffs never received ongoing support, know-how, and/or expertise.

  64. Plaintiffs received minimal advertising in comparison to the millions of dollars a year

     they contributed to an advertising budget.

  65. Part of maintaining the brand, includes providing care, support, and commitment to the

     franchisees that are the cornerstone of brand recognition. Without franchisees, Complete

     Nutrition could never have built the brand to which it claims all rights.

  66. Had Plaintiffs been aware of the lack of support, commitment, maintenance, and general

     good faith of Complete Nutrition, they would have never executed a franchise agreement

     nor invested substantial amounts of time and money.

                       COUNT 1: DONOVAN MIDDLETON – LAS VEGAS
                                 BREACH OF CONTRACT


             COMES NOW, Plaintiff and for his cause of action against Defendants, state as

     follows:




                                                                                   Page 18 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 19 of 37 - Page ID # 2346



  67. Plaintiff realleges and incorporates by reference as a fully set forth herein of each and

     every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  68. That Plaintiff and Defendants entered into a written franchise agreement concerning the

     operation of his store. (EXHIBIT 17)

  69. That pursuant to that franchise agreement, Defendants agreed to provide the following,

     including but not limited to:

         a. Site Selection, Lease, & Developing the Store (Section 2);

         b. Ongoing Training (Section 4);

         c. Ongoing Support (Section 4);

         d. General Guidance (Section 4);

         e. Advertising (Section 7);

         f. Confidential Information (Section 11).

  70. That Defendants have failed to meet its obligations under the franchise agreement by

     failing to provide ongoing training, ongoing support, general guidance, and little to no

     advertising.

  71. That as a direct and proximate result of the breach of Defendants as aforesaid, Plaintiff

     sustained damage.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, his costs herein expended, and for such

     other relief that the Court deems just and proper.

                  COUNT 2: DONOVAN MIDDLETON – LAS VEGAS
        BREACH OF THE IMPLIED COVENANT OF GOOD FAITH & FAIR DEALING


     COMES NOW, Plaintiff and for his cause of action against Defendants, state as follows:



                                                                                     Page 19 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 20 of 37 - Page ID # 2347



  72. Plaintiff realleges and incorporates by reference as a fully set forth herein of each and

     every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  73. That Plaintiff and Defendants entered into a written franchise agreement concerning the

     operation of his store. (EXHIBIT 17)

  74. That the franchise agreement executed by Defendants contained an implied covenant that

     Defendants would act in good faith and deal fairly with Plaintiff in the discharge of its

     duties under the franchise agreements.

  75. That pursuant to the franchise agreement executed by the parties, Plaintiff justifiably

     expected that Defendants would provide a sustainable franchise system, would provide

     ongoing support, would provide marketing efforts, and that Defendants would not

     undertake actions to solely benefit Defendants at the expense of Plaintiff or other

     franchisees within the system.

  76. That Defendants did not provide a sustainable franchise system, ongoing support, nor

     marketing efforts and took actions solely to benefit Defendants at the expense of Plaintiff

     in direct violation of the implied covenant of good faith and fair dealing.

  77. That as a direct and proximate result of the breach of Defendants of the implied covenant

     of good faith and fair dealing as aforesaid, Plaintiff sustained damage.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, his costs herein expended, and for such

     other relief that the Court deems just and proper.

                       COUNT 3: DONOVAN MIDDLETON – LAS VEGAS
                           NEGLIGENT MISREPRESENTATION

             Come now, Plaintiff and for his cause of action against Defendants, state as follows:




                                                                                     Page 20 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 21 of 37 - Page ID # 2348



 78. Plaintiff re-alleges and incorporates by reference as if fully set forth herein Paragraphs 1

     to 66 of Plaintiffs’ Amended Complaint.

 79. Defendants owed a duty of reasonable care to Plaintiff in providing information relating

     to Plaintiff’s franchise relationship with Defendants, including but not limited to, the

     financial viability of the franchisor and the pending sale of a controlling interest of the

     franchisor by founder Cory Weidel and Ryan Zink to a private equity firm.

 80. Defendants knew or should have known that such information was material.

 81. Defendants breached its duty of reasonable care to Plaintiff by providing false and/or

     misleading information and/or omitting to disclose relevant and material information

     concerning the franchisor as alleged herein.

 82. Plaintiff justifiably and actually relied to his detriment upon information provided by

     Defendants.

 83. That had Plaintiff been aware of the pending sale of the franchisor and the financial distress

     of the franchisor, Plaintiff would not have entered into the franchise agreement with

     Defendants and would not have suffered the losses alleged herein.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, his costs herein expended, and for such

     other relief the Court deems just and proper.

                 COUNT 4: DONOVAN MIDDLETON – LAS VEGAS
          FRAUDULENT MISREPRESENTATION/FRAUDULENT CONCEALMENT

             Come now, Plaintiff and for his cause of action against Defendants, state as follows:

   84. Plaintiff re-alleges and incorporates by reference as if fully set forth herein, paragraphs 1

      to 66 of Plaintiffs’ Amended Complaint.




                                                                                     Page 21 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 22 of 37 - Page ID # 2349



  85. As alleged herein, Defendants made misrepresentations that it knew or should have known

     to be false, and concealed material information that it had a duty to disclose to Plaintiff.

  86. In particular, Defendants fraudulently misrepresented and/or concealed the specific

     allegations detailed above in Paragraph 53 including the subparagraphs a through u,

     Paragraph 54 including the subparagraphs a through b, and Paragraph 55.

  87. Furthermore, Defendants fraudulently misrepresented and/or concealed the details of

     Item 19 in their Franchise Disclosure Document. Specifically, Item 19 contained

     misleading financial performance information in that it failed to account for differences

     in markets throughout the United States and other essential material and relevant

     information which would have clarified the information.

  88. Plaintiff reasonably and justifiably relied upon the statements and information of

     Defendants, believes that Defendants were acting truthfully, honestly, and in accordance

     with its obligations, and otherwise in Plaintiff’s best interests. Plaintiff relied upon such

     statements and information to his detriment in executing the franchise agreement discussed

     herein.

  89. That as a direct and proximate result of the actions of Defendants as aforesaid, Plaintiff has

     sustained significant financial damages.

               WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, his costs herein expended, and for such

     other relief the Court deems just and proper.


                      COUNT 5: DONOVAN MIDDLETON – LAS VEGAS
                   VIOLATION OF THE DECEPTIVE TRADE PRACTICES ACT


               Come now, Plaintiff and for his cause of action against Defendants, state as follows:

                                                                                     Page 22 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 23 of 37 - Page ID # 2350




  90. Plaintiff realleges and incorporates by reference as a fully set forth herein of each and

     every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  91. The Nebraska Deceptive Trade Practices Act §87-301 through §87-303.12, is intended to

     protect consumers against false, misleading, and deceptive business practices,

     unconscionable actions, and breaches of warranty and to provide efficient and

     economical procedures to secure such protection.

  92. That the actions of Defendants, as fully set forth above, are unconscionable actions or

     courses of actions and constitute violations of the Deceptive Trade Practices Act §87-302

     et seq.

  93. In violation of the Deceptive Trade Practices Act, Defendants’ actions, without

     limitation: (1) used a scheme or device to defraud by means of obtaining money or

     property by knowingly false or fraudulent pretenses, representations, or promises.

  94. Defendants concealed, withheld from discovery and suppressed the facts giving rise to

     the aforesaid claim, including but not limited to the specific allegations in Paragraph 53

     including the subparagraphs a through u, Paragraph 54 including the subparagraphs a

     through b, and Paragraph 55.

  95. That the conduct of Defendants as aforesaid was intentional and deliberate.

  96. That as a result of the aforesaid actions and courses of action of the Defendants, Plaintiff

     sustained damages.

  97. That Plaintiff is entitled to all relief allowed under the law, including an award of

     damages, an award of attorneys’ fees and costs, and preliminary and permanent

     injunctive relief.




                                                                                     Page 23 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 24 of 37 - Page ID # 2351



         WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, his costs herein expended, and for such

     other relief that the Court deems just and proper.

                COUNT 6: HARVESTER NUTRITION LLC – GRAND JUNCTION
                               BREACH OF CONTRACT


             COMES NOW, Plaintiff and for its cause of action against Defendants, state as

     follows:

  98. Plaintiff realleges and incorporates by reference as a fully set forth herein of each and

     every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  99. That Plaintiff and Defendants entered into a written franchise agreement concerning the

     operation of his store. (EXHIBIT 18)

  100.       That pursuant to that franchise agreement, Defendants agreed to provide the

     following, including but not limited to:

         a. Site Selection, Lease, & Developing the Store (Section 2);

         b. Ongoing Training (Section 4);

         c. Ongoing Support (Section 4);

         d. General Guidance (Section 4);

         e. Advertising (Section 7);

         f. Confidential Information (Section 11).

  101.       That Defendants have failed to meet its obligations under the franchise agreement

     by failing to provide ongoing training, ongoing support, general guidance, and little to no

     advertising.




                                                                                     Page 24 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 25 of 37 - Page ID # 2352



  102.      That as a direct and proximate result of the breach of Defendants as aforesaid,

     Plaintiff sustained damage.

            WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief that the Court deems just and proper.

              COUNT 7: HARVESTER NUTRITION LLC– GRAND JUNCTION
         BREACH OF THE IMPLIED COVENANT OF GOOD FAITH & FAIR DEALING


     COMES NOW, Plaintiff and for its cause of action against Defendants, state as follows:

  103.      Plaintiff realleges and incorporates by reference as a fully set forth herein of each

     and every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  104.      That Plaintiff and Defendants entered into a written franchise agreement

     concerning the operation of its store. (EXHIBIT 18)

  105.      That the franchise agreement executed by Defendants contained an implied

     covenant that Defendants would act in good faith and deal fairly with Plaintiff in the

     discharge of its duties under the franchise agreements.

  106.      That pursuant to the franchise agreement executed by the parties, Plaintiff

     justifiably expected that Defendants would provide a sustainable franchise system, would

     provide ongoing support, would provide marketing efforts, and that Defendants would

     not undertake actions to solely benefit Defendants at the expense of Plaintiff or other

     franchisees within the system.

  107.      That Defendants did not provide a sustainable franchise system, ongoing support,

     nor marketing efforts and took actions solely to benefit Defendants at the expense of

     Plaintiff in direct violation of the implied covenant of good faith and fair dealing.



                                                                                    Page 25 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 26 of 37 - Page ID # 2353



  108.       That as a direct and proximate result of the breach of Defendants of the implied

     covenant of good faith and fair dealing as aforesaid, Plaintiff sustained damage.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief that the Court deems just and proper.

               COUNT 8: HARVESTER NUTRITION LLC – GRAND JUNCTION
                          NEGLIGENT MISREPRESENTATION

             Come now, Plaintiff and for its cause of action against Defendants, state as follows:

 109. Plaintiff re-alleges and incorporates by reference as if fully set forth herein Paragraphs 1

     to 66 of Plaintiffs’ Amended Complaint.

 110. Defendants owed a duty of reasonable care to Plaintiff in providing information relating

     to Plaintiff’s franchise relationship with Defendants, including but not limited to, the

     financial viability of the franchisor in that they failed to disclose that Defendant Dominus

     Health Intermediate Holdco, LLC was in default and/or struggling to satisfy its

     agreement with the secured lender, Monroe Capital, LLC, and that the franchisor was

     undercapitalized.

 111. Defendants knew or should have known that such information was material.

 112. Defendants breached its duty of reasonable care to Plaintiff by providing false and/or

     misleading information and/or omitting to disclose relevant and material information

     concerning the franchisor as alleged herein.

 113. Plaintiff justifiably and actually relied to its detriment upon information provided by

     Defendants.




                                                                                    Page 26 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 27 of 37 - Page ID # 2354



 114. That had Plaintiff been aware of the financial distress of the franchisor, Plaintiff would not

     have entered into the franchise agreement with Defendants and would not have suffered

     the losses alleged herein.

               WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief the Court deems just and proper.

               COUNT 9: HARVESTER NUTRITION LLC – GRAND JUNCTION
            FRAUDULENT MISREPRESENTATION/FRAUDULENT CONCEALMENT

               Come now, Plaintiff and for its cause of action against Defendants, state as follows:

   115.        Plaintiff re-alleges and incorporates by reference as if fully set forth herein,

         paragraphs 1 to 66 of Plaintiffs’ Amended Complaint.

  116.         As alleged herein, Defendants made misrepresentations that it knew or should have

     known to be false, and concealed material information that it had a duty to disclose to

     Plaintiff.

  117.         In particular, Defendants fraudulently misrepresented and/or concealed the

     specific allegations detailed above in Paragraph 53 including the subparagraphs a through

     u, Paragraph 54 including the subparagraphs a through b, and Paragraph 55.

  118.         Furthermore, Defendants fraudulently misrepresented and/or concealed the details

     of Item 19 in their Franchise Disclosure Document. Specifically, Item 19 contained

     misleading financial performance information in that it failed to account for differences

     in markets throughout the United States and other essential material and relevant

     information which would have clarified the information.

  119.         Plaintiff reasonably and justifiably relied upon the statements and information of

     Defendants, believes that Defendants were acting truthfully, honestly, and in accordance

                                                                                     Page 27 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 28 of 37 - Page ID # 2355



     with its obligations, and otherwise in Plaintiff’s best interests. Plaintiff relied upon such

     statements and information to its detriment in executing the franchise agreement discussed

     herein.

  120.         That as a direct and proximate result of the actions of Defendants as aforesaid,

     Plaintiff has sustained significant financial damages.

               WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief the Court deems just and proper.


                COUNT 10: HARVESTER NUTRITION LLC – GRAND JUNCTION
                  VIOLATION OF THE DECEPTIVE TRADE PRACTICES ACT


               Come now, Plaintiff and for its cause of action against Defendants, state as follows:


  121.         Plaintiff realleges and incorporates by reference as a fully set forth herein of each

     and every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  122.         The Nebraska Deceptive Trade Practices Act §87-301 through §87-303.12, is

     intended to protect consumers against false, misleading, and deceptive business practices,

     unconscionable actions, and breaches of warranty and to provide efficient and

     economical procedures to secure such protection.

  123.         That the actions of Defendants, as fully set forth above, are unconscionable

     actions or courses of actions and constitute violations of the Deceptive Trade Practices

     Act §87-302 et seq.




                                                                                      Page 28 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 29 of 37 - Page ID # 2356



  124.       In violation of the Deceptive Trade Practices Act, Defendants’ actions, without

     limitation: (1) used a scheme or device to defraud by means of obtaining money or

     property by knowingly false or fraudulent pretenses, representations, or promises.

  125.       Defendants concealed, withheld from discovery and suppressed the facts giving

     rise to the aforesaid claim, including but not limited to the specific allegations in

     Paragraph 53 including the subparagraphs a through u, Paragraph 54 including the

     subparagraphs a through b, and Paragraph 55.

  126.       That the conduct of Defendants as aforesaid was intentional and deliberate.

  127.       That as a result of the aforesaid actions and courses of action of the Defendants,

     Plaintiff sustained damages.

  128.       That Plaintiff is entitled to all relief allowed under the law, including an award of

     damages, an award of attorneys’ fees and costs, and preliminary and permanent

     injunctive relief.

         WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief that the Court deems just and proper.

                  COUNT 11: HARVESTER NUTRITION LLC - HENDERSON
                               BREACH OF CONTRACT


             COMES NOW, Plaintiff and for its cause of action against Defendants, state as

     follows:

  129.       Plaintiff realleges and incorporates by reference as a fully set forth herein of each

     and every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.




                                                                                     Page 29 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 30 of 37 - Page ID # 2357



  130.      That Plaintiff and Defendants entered into a written franchise agreement

     concerning the operation of its store. (EXHIBIT 19)

  131.      That pursuant to that franchise agreement, Defendants agreed to provide the

     following, including but not limited to:

         a. Site Selection, Lease, & Developing the Store (Section 2);

         b. Ongoing Training (Section 4);

         c. Ongoing Support (Section 4);

         d. General Guidance (Section 4);

         e. Advertising (Section 7);

         f. Confidential Information (Section 11).

  132.      That Defendants have failed to meet its obligations under the franchise agreement

     by failing to provide ongoing training, ongoing support, general guidance, and little to no

     advertising.

  133.      That as a direct and proximate result of the breach of Defendants as aforesaid,

     Plaintiff sustained damage.

            WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief that the Court deems just and proper.

               COUNT 12: HARVESTER NUTRITION LLC - HENDERSON
         BREACH OF THE IMPLIED COVENANT OF GOOD FAITH & FAIR DEALING


     COMES NOW, Plaintiff and for its cause of action against Defendants, state as follows:

  134.      Plaintiff realleges and incorporates by reference as a fully set forth herein of each

     and every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.



                                                                                   Page 30 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 31 of 37 - Page ID # 2358



  135.       That Plaintiff and Defendants entered into a written franchise agreement

     concerning the operation of its store. (EXHIBIT 19)

  136.       That the franchise agreement executed by Defendants contained an implied

     covenant that Defendants would act in good faith and deal fairly with Plaintiff in the

     discharge of its duties under the franchise agreements.

  137.       That pursuant to the franchise agreement executed by the parties, Plaintiff

     justifiably expected that Defendants would provide a sustainable franchise system, would

     provide ongoing support, would provide marketing efforts, and that Defendants would

     not undertake actions to solely benefit Defendants at the expense of Plaintiff or other

     franchisees within the system.

  138.       That Defendants did not provide a sustainable franchise system, ongoing support,

     nor marketing efforts and took actions solely to benefit Defendants at the expense of

     Plaintiff in direct violation of the implied covenant of good faith and fair dealing.

  139.       That as a direct and proximate result of the breach of Defendants of the implied

     covenant of good faith and fair dealing as aforesaid, Plaintiff sustained damage.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief that the Court deems just and proper.

                  COUNT 13: HARVESTER NUTRITION LLC - HENDERSON
                          NEGLIGENT MISREPRESENTATION

             Come now, Plaintiff and for its cause of action against Defendants, state as follows:

 140. Plaintiff re-alleges and incorporates by reference as if fully set forth herein Paragraphs 1

     to 66 of Plaintiffs’ Amended Complaint.




                                                                                    Page 31 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 32 of 37 - Page ID # 2359



 141. Defendants owed a duty of reasonable care to Plaintiff in providing information relating

     to Plaintiff’s franchise relationship with Defendants, including but not limited to, the

     financial viability of the franchisor in that they failed to disclose that Defendant Dominus

     Health Intermediate Holdco, LLC was in default and/or struggling to satisfy its

     agreement with the secured lender, Monroe Capital, LLC, and that the franchisor was

     undercapitalized.

 142. Defendants knew or should have known that such information was material.

 143. Defendants breached its duty of reasonable care to Plaintiff by providing false and/or

     misleading information and/or omitting to disclose relevant and material information

     concerning the franchisor as alleged herein.

 144. Plaintiff justifiably and actually relied to its detriment upon information provided by

     Defendants.

 145. That had Plaintiff been aware of the financial distress of the franchisor, Plaintiff would not

     have entered into the franchise agreement with Defendants and would not have suffered

     the losses alleged herein.

             WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief the Court deems just and proper.

               COUNT 14: HARVESTER NUTRITION LLC - HENDERSON
          FRAUDULENT MISREPRESENTATION/FRAUDULENT CONCEALMENT

             Come now, Plaintiff and for its cause of action against Defendants, state as follows:

   146.      Plaintiff re-alleges and incorporates by reference as if fully set forth herein,

      paragraphs 1 to 66 of Plaintiffs’ Amended Complaint.




                                                                                     Page 32 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 33 of 37 - Page ID # 2360



  147.         As alleged herein, Defendants made misrepresentations that it knew or should have

     known to be false, and concealed material information that it had a duty to disclose to

     Plaintiff.

  148.         In particular, Defendants fraudulently misrepresented and/or concealed the

     specific allegations detailed above in Paragraph 53 including the subparagraphs a through

     u, Paragraph 54 including the subparagraphs a through b, and Paragraph 55.

  149.         Furthermore, Defendants fraudulently misrepresented and/or concealed the details

     of Item 19 in their Franchise Disclosure Document. Specifically, Item 19 contained

     misleading financial performance information in that it failed to account for differences

     in markets throughout the United States and other essential material and relevant

     information which would have clarified the information.

  150.         Plaintiff reasonably and justifiably relied upon the statements and information of

     Defendants, believes that Defendants were acting truthfully, honestly, and in accordance

     with its obligations, and otherwise in Plaintiff’s best interests. Plaintiff relied upon such

     statements and information to its detriment in executing the franchise agreement discussed

     herein.

  151.         That as a direct and proximate result of the actions of Defendants as aforesaid,

     Plaintiff has sustained significant financial damages.

               WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

     Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

     other relief the Court deems just and proper.




                                                                                   Page 33 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 34 of 37 - Page ID # 2361




                 COUNT 15: HARVESTER NUTRITION LLC - HENDERSON
                 VIOLATION OF THE DECEPTIVE TRADE PRACTICES ACT


            Come now, Plaintiff and for its cause of action against Defendants, state as follows:


  152.      Plaintiff realleges and incorporates by reference as a fully set forth herein of each

     and every allegation contained in Paragraphs 1 through 66 of this Amended Complaint.

  153.      The Nebraska Deceptive Trade Practices Act §87-301 through §87-303.12, is

     intended to protect consumers against false, misleading, and deceptive business practices,

     unconscionable actions, and breaches of warranty and to provide efficient and

     economical procedures to secure such protection.

  154.      That the actions of Defendants, as fully set forth above, are unconscionable

     actions or courses of actions and constitute violations of the Deceptive Trade Practices

     Act §87-302 et seq.

  155.      In violation of the Deceptive Trade Practices Act, Defendants’ actions, without

     limitation: (1) used a scheme or device to defraud by means of obtaining money or

     property by knowingly false or fraudulent pretenses, representations, or promises.

  156.      Defendants concealed, withheld from discovery and suppressed the facts giving

     rise to the aforesaid claim, including but not limited to the specific allegations in

     Paragraph 53 including the subparagraphs a through u, Paragraph 54 including the

     subparagraphs a through b, and Paragraph 55.

  157.      That the conduct of Defendants as aforesaid was intentional and deliberate.

  158.      That as a result of the aforesaid actions and courses of action of the Defendants,

     Plaintiff sustained damages.



                                                                                     Page 34 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 35 of 37 - Page ID # 2362



   159.         That Plaintiff is entitled to all relief allowed under the law, including an award of

      damages, an award of attorneys’ fees and costs, and preliminary and permanent

      injunctive relief.

            WHEREFORE, for the foregoing reasons, Plaintiff prays judgment against

      Defendants in a sum that is fair and reasonable, its costs herein expended, and for such

      other relief that the Court deems just and proper.

                            COUNT 16: PIERCING THE CORPORATE VEIL

      Come now Plaintiffs and for Count 16 of their cause of action against Defendants

Complete Nutrition Franchise Holdings, CR Holdings, LLC, Dominus Intermediate Holdco,

LLC and Dominus Health Holdings, LLC and state as follows:

    160.        As previously stated, on December 16, 2015 Defendant Dominus Health

          Holdings, LLC made an investment into the Complete Nutrition franchise system

          through its investment vehicle and wholly owned subsidiary and/or operating company

          Defendant Dominus Health Intermediate Holdco, LLC.

    161.        After that transaction, Defendant Dominus Health Holdings, LLC assumed

          control and management of the Complete Nutrition franchise system.

    162.        Defendant Complete Nutrition Franchise Holdings, LLC and Defendant CR

          Holdings, LLC became wholly-owned by Defendant Dominus Health Holdings, LLC.

    163.        That at and after the time of this transaction, Defendant Complete Nutrition

          Franchising, LLC was grossly undercapitalized and unable to provide the services to

          Plaintiffs required under the franchise agreements existing with Plaintiffs and other

          Complete Nutrition franchisees.




                                                                                       Page 35 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 36 of 37 - Page ID # 2363



   164.      That at the time the claims of Plaintiffs arose, Defendant Complete Nutrition

      Franchising, LLC was insolvent as evidenced by the default to its secured lender and the

      resulting foreclosure and sale of the majority of its assets by and to the secured lender.

   165.      That Defendant Dominus Health Holdings, LLC entered into an agreement with

      its secured lender which has resulted in Defendant Complete Nutrition Franchising, LLC

      being unable to provide any services to the Plaintiffs and to, in effect, render it judgment

      proof. Such action was taken by Defendant Dominus Health Holdings, LLC to divert

      assets of Complete Nutrition, LLC for an improper purpose. The diversion of assets was

      undertaken in an effort to protect Dominus Health Holdings, LLC from claims of its

      secured lender which, in turn, made it impossible for Complete Nutrition Franchising,

      LLC to operate.

   166.      That in the meantime, the franchise agreements existing with the vast majority of

      Complete Nutrition franchisees have been transferred to another entity who has

      sufficient assets to comply with requirements of the franchisor under the franchise

      agreements.

     WHEREFORE, for the foregoing reasons, Plaintiffs seek an Order from this Court

   piercing the corporate veil of Defendant Complete Nutrition Franchising, LLC, and

   permitting Plaintiffs to proceed with their causes of actions against Defendants Complete

   Nutrition Franchise Holdings, LLC, CR Holdings, LLC, Dominus Intermediate Holdco,

   LLC and Dominus Health Holdings, LLC.

                                   Demand for Jury Trial

     Plaintiffs hereby demand trial by jury on all claims so triable.




                                                                                    Page 36 of 37
8:18-cv-00115-RFR-SMB Doc # 45 Filed: 12/17/18 Page 37 of 37 - Page ID # 2364



DATED this 18th day of December, 2018.


 /s/_Jonathan E. Fortman____________
 Jonathan E. Fortman
 Law Office of Jonathan E. Forman, LLC
 250 Saint Catherine Street
 Florissant, MO 63031
 Telephone: (314) 522-2312
 Email: jef@fortmanlaw.com

 Attorney for Plaintiffs



                                           Service


A true and accurate copy of the forgoing has been served upon Defendant Complete Nutrition
Franchising, LLC via the Court’s ECF Filing system.

                                   ______/s/ Jonathan E. Fortman____________________




                                                                                Page 37 of 37
